Filed 7/25/18


         IN THE SUPREME COURT OF CALIFORNIA
LIBERTY SURPLUS INSURANCE              )
CORPORATION et al.,                    )
                                       )
           Plaintiffs and Respondents, )                           S236765
                                       )
           v.                          )
                                       )                     9th Cir. No. 14-56120
LEDESMA & MEYER                        )
CONSTRUCTION COMPANY, INC.,            )
et al.,                                )
                                       )
           Defendants and Appellants. )
____________________________________)


                             ORDER MODIFYING OPINION
        THE COURT:
        The opinion in this matter, which was filed June 4, 2018, appearing at 5
Cal.5th 216, is modified as follows:
        1. The final sentence of the third full paragraph on page 220, beginning “The
district” is modified to read:
                 The district court granted summary judgment to Liberty on
                 its claim for declaratory relief.
        2.      The second sentence of the paragraph spanning pages 226 and 227,
beginning “There, the insured” is modified to read:
                 There, the insured taxi cab company sought liability
                 insurance coverage for a child molestation committed by one
                 of its drivers at a school.
        These modifications do not affect the judgment.




                                                     1